Case 9:18-cv-80176-BB Document 509-7 Entered on FLSD Docket 05/18/2020 Page 1 of 8




                     EXHIBIT 7
Case 9:18-cv-80176-BB Document 509-7 Entered on FLSD Docket 05/18/2020 Page 2 of 8


                                                                           Page 1
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


             ------------------------------)
                                           )
                                           )
                                           )
             IRA KLEIMAN, as the personal )CASE NO:
             representative of the Estate )9:18-cv-80176-BB/BR
             of David Kleiman, and W&K Info)
             Defense Research, LLC         )
                                           )
                       Plaintiffs,         )
                                           )
             v.                            )
                                           )
                                           )
             CRAIG WRIGHT                  )
                                           )
                       Defendant.          )
                                           )
                                           )
             ------------------------------)



                                  Videotape Deposition of
                                    CRAIG STEVEN WRIGHT

                               On Thursday, 4th April 2019


                                  Taken at the offices of:

                                Boies Schiller Flexner LLP
                                  5 New Street Square,
                                     London EC4A 3BF

                               Reported by:      Paula Foley
Case 9:18-cv-80176-BB Document 509-7 Entered on FLSD Docket 05/18/2020 Page 3 of 8


                                                                         Page 296
        1     enquire into -- let me finish -- Dr. Wright's various

        2     entities and trusts.       Specifically at the last hearing

        3     he authorised us to do because Ms. Markoe refused to

        4     turn over a compilation of those entities on

        5     work-product grounds and he specifically authorised me

        6     to enquire into the trust and companies.

        7                        MR. RIVERO:    With respect ----

        8                        MS. MARKOE:    Right, but ----

        9                        MR. RIVERO:    Let me please address.

       10     Counsel today has referred to a rule that does not

       11     exist.    He has referred to it without a number.           Now he

       12     refers to transcripts without a certain page number.

       13     I have been reviewing transcripts.          I do not find the

       14     reference.     Unless there is a basis, the instruction is

       15     do not answer.      Let us move on to the next question.

       16                        MR. FREEDMAN:     We will just move on.       We

       17     will raise it with the court.

       18     (Plaintiff's Exhibit 7 marked for identification)

       19                        MR. FREEDMAN:     For the record,

       20     Mr. Rivero, you can look this over later, but just so

       21     the record reflects, it is at the last hearing,

       22     transcript pages 55 and 56, and I will give you the ----

       23                        MR. RIVERO:    I have the transcript.

       24                        MR. FREEDMAN:     It is for your own

       25     knowledge and for the record, we can look at it and
Case 9:18-cv-80176-BB Document 509-7 Entered on FLSD Docket 05/18/2020 Page 4 of 8


                                                                         Page 297
        1     discuss it later.

        2                        MR. RIVERO:    Now you have identified a

        3     page I will review it and we will come back to it.

        4                        MR. FREEDMAN:     We will return to it.

        5                        MR. RIVERO:    Yes.

        6    BY MR. FREEDMAN:

        7               Q.       Dr. Wright, do you recognise Plaintiff's

        8     Exhibit 7 which has been just marked and placed before

        9     you?

       10               A.       I recognise two documents joined

       11     together, yes.

       12               Q.       What are the two documents that are

       13     joined together?

       14               A.       You have deed of loan as a front page.

       15     Page 1 of 7, 2 of 7, 3 of 7, 4 of 7, 5 of 7, 6 of 7 of a

       16     document, and then page 7 of 7 of a separate document.

       17     So, potentially two, if not three, documents, put

       18     together as one.

       19               Q.       Page 7 of 7 belongs to what document?

       20               A.       Not this one.

       21               Q.       Do you know what document it does belong

       22     to?

       23               A.       I would need to look at records.         I do

       24     not know.

       25               Q.       Looking at the first six pages, which you
Case 9:18-cv-80176-BB Document 509-7 Entered on FLSD Docket 05/18/2020 Page 5 of 8


                                                                         Page 298
        1     say are one document; is that correct?

        2               A.       The first six pages, you mean not the

        3     first six, but the cover page does not have a thing, and

        4     then that starts at page 1.         So, page 2, which is on

        5     here as page 3 of 10, page 4 of 10, page 5 of 10, page 6

        6     of 10, page 7 of 10, and page 8 of 10 are parts of the

        7     same document that is not complete.

        8               Q.       Sitting here today you have no idea what

        9     page 9 of 10 document is -- strike that.           Sitting here

       10     today you have no idea what page 9 of 10 -- strike that

       11     again.    Sitting here today you have no idea what

       12     document page 9 of 10 belongs to; is that correct?

       13               A.       That is not what I said.

       14               Q.       What document does page 9 of 10 belong

       15     to?

       16               A.       A different document that is not this

       17     one.

       18               Q.       Which document?

       19               A.       I do not have documents in front of me.

       20     I cannot match them.

       21               Q.       So, sitting here today you do not know

       22     what that document -- what that page -- what document

       23     that page belongs to?

       24               A.       I cannot match them, no, and page 10 of

       25     10 is a separate document as well.          You will notice no
Case 9:18-cv-80176-BB Document 509-7 Entered on FLSD Docket 05/18/2020 Page 6 of 8


                                                                         Page 299
        1      page numbers or anything like that, so that is also out

        2      of -- so there are possibly four documents constructed

        3      into one.

        4               Q.       Who has all the originals of these

        5      documents?

        6                        MS. MARKOE:     Objection.

        7                        THE WITNESS:     I do not know.

        8    BY MR. FREEDMAN:

        9               Q.       Do you have the originals of these

       10      documents?

       11               A.       Unless my lawyers have gone through and

       12      found things in boxes, then I do not know.

       13               Q.       Does Ms. Nguyen have the originals of

       14      this document?

       15                        MS. MARKOE:     Objection.

       16                        THE WITNESS:     I do not know what

       17      Ms. Nguyen has.     I have not spoken to Ms. Nguyen in

       18      three plus years.

       19    BY MR. FREEDMAN:

       20               Q.       Can you look at page 9 of 10.

       21               A.       Yes.

       22               Q.       There is a signature at the bottom; is

       23      that your signature?

       24               A.       Yes.

       25               Q.       And there is a signature above that; is
Case 9:18-cv-80176-BB Document 509-7 Entered on FLSD Docket 05/18/2020 Page 7 of 8


                                                                         Page 300
        1     that Ms. Nguyen's signature?

        2               A.       I believe so.

        3               Q.       The handwriting on the right-hand side of

        4     all the Bitcoin wallets listed there, whose handwriting

        5     is that?

        6               A.       That looks like mine.

        7               Q.       Do you recognise what this appendix list

        8     of Bitcoin is?

        9                        MS. MARKOE:    Objection.     Answer if you

       10     can.

       11                        THE WITNESS:     I think you are confounding

       12     two different things.       There is a random note talking

       13     about wallets and a set of addresses.           Where I talk

       14     about wallets, wallets are files, computer files,

       15     etcetera, so you have done a typical error that most

       16     people do in calling Bitcoin addresses wallets.             So, you

       17     have taken two completely separate things, because

       18     I have this habit of writing wherever the hell I feel

       19     like it, usually over documents people complain that

       20     I write on, because I write notes whenever I feel like

       21     writing notes, and saying that they are related.

       22    BY MR. FREEDMAN:

       23               Q.       So, is it your testimony here today that

       24     the note in your handwriting on the right-hand side of

       25     this document is completely unrelated to the list of
Case 9:18-cv-80176-BB Document 509-7 Entered on FLSD Docket 05/18/2020 Page 8 of 8


                                                                         Page 301
        1      Bitcoin block addresses on the left-hand side of the

        2      document?

        3                        MS. MARKOE:     Objection.

        4                        THE WITNESS:     I cannot say what it is.

        5      It is all wallets, and then there is a list of

        6      addresses.     They are two different things.         I have made

        7      a note.    I would need to look at records to be able to

        8      match up what that was.       I have left myself a note at

        9      some point.     I cannot necessarily say what my note was.

       10    BY MR. FREEDMAN:

       11                Q.      Do you have those records that you could

       12      look that up?

       13                        MS. MARKOE:     Objection.     You can answer.

       14                        THE WITNESS:     My lawyers have all the

       15      records I have.     If anything is in there that goes to

       16      further, then that would be there.

       17    BY MR. FREEDMAN:

       18                Q.      Did you have counsel help you draft this

       19      document?

       20                        MS. MARKOE:     Objection.     He has already

       21      testified that this appears to be a compilation of

       22      multiple documents that were put together in error.

       23    BY MR. FREEDMAN:

       24                Q.      Did counsel help you draft page 9 of the

       25      document?
